Case 2:19-cv-06182-DSF-PLA Document 82-8 Filed 08/18/20 Page 1 of 10 Page ID
                                 #:2477




                          Exhibit H
8/13/2020                       L.A. votes to resume
            Case 2:19-cv-06182-DSF-PLA               major cleanups
                                               Document       82-8 near homeless
                                                                     Filed       shelters - Los
                                                                            08/18/20            Angeles
                                                                                             Page       Times
                                                                                                     2 of  10 Page ID
                                                          #:2478


                                                                           ADVERTISEMENT




    CALIFORNIA




   L.A. council votes to resume major cleanups near shelters




   Homeless people pack up their belongings along 1st Street between Broadway and Spring Street in Los Angeles during a cleanup. (Al Seib / Los Angeles Times)


   By EMILY ALPERT REYES | STAFF WRITER

   JULY 29, 2020 | 4:40 PM




https://www.latimes.com/california/story/2020-07-29/la-to-resume-major-cleanups-near-shelters-critics-say-it-puts-homeless-people-at-risk                        1/9
8/13/2020Case 2:19-cv-06182-DSF-PLA L.A. votes to resume major cleanups
                                                   Document       82-8 near homeless
                                                                         Filed       shelters - Los
                                                                                08/18/20            Angeles
                                                                                                 Page       Times
                                                                                                         3 of  10 Page ID
                                                              #:2479
   The Los Angeles City Council voted to resume major cleanups around its “bridge housing” shelters, a step sharply
   opposed by local advocates who argue it will put homeless people at grave risk during the COVID-19 pandemic.


   Council members voted 10-4 on Wednesday to bring back “comprehensive” cleanups in designated zones around the
   sites. Backers of the decision said it was needed to maintain cleanliness and keep promises that city leaders made to
   neighbors.


   Councilman Bob Blumenfield, who voted for the plan, said that when shelter plans were unveiled, “we made
   promises to the community that those areas would not become magnets for more encampments and for the buildups
   of items and trash” — a promise that L.A. needs to keep to reduce future resistance to homeless shelters and housing,
   he said.


   The decision was opposed by Councilmen Mike Bonin, Marqueece Harris-Dawson, David Ryu and Herb Wesson. Ryu
   said that public health experts have made it “absolutely clear that encampment sweeps during a pandemic are a bad
   idea.”

                                                                         ADVERTISING




                                     The Next Generation is Now. Micro LED
                                     Technology.                                                          Learn More
                                     Samsung The Wall - Sponsored


                                                                                                                 Ads by Teads




   “Moving our unhoused neighbors around while they’re trying to stay safer at home is unsafe for them and unsafe for
   the community,” Ryu said.


   Despite the council vote to authorize the sanitation bureau to resume major cleanups in the shelter zones, Mayor Eric
   Garcetti said Wednesday evening that “that doesn’t mean that the city has announced we will do this.” The mayor
   said that a city direction to change its approach would require further consultation with public health officials.


   The debate Wednesday was swamped with confusion over what, exactly, the city has been doing to clean up around
   encampments, how those practices have changed during the pandemic, and how the council decision would affect
   that. Ahead of the vote, Bonin complained that, “I’m still unclear on what the hell it is that we’re asking to be done.”

https://www.latimes.com/california/story/2020-07-29/la-to-resume-major-cleanups-near-shelters-critics-say-it-puts-homeless-people-at-risk   2/9
8/13/2020                         L.A. votes to resume
         Case 2:19-cv-06182-DSF-PLA                    major cleanups
                                                 Document       82-8 near homeless
                                                                       Filed       shelters - Los
                                                                              08/18/20            Angeles
                                                                                               Page       Times
                                                                                                       4 of  10 Page ID
                                                            #:2480
   In March, council members voted to temporarily stop enforcing a law that requires tents to come down during
   daytime hours. Letting people stay in their tents, they said, would reduce the risk of them being exposed to COVID-
   19.

                                                                       ADVERTISEMENT




   That vote did not halt cleanups, but sanitation officials said that in light of health guidelines issued during the
   pandemic, the city has held off on “comprehensive” cleanups that require people to move their tents. Such cleanups
   can take anywhere from two hours to the entire day, one official told council members.


   The Centers for Disease Control and Prevention has recommended to local governments that people who live on the
   streets be allowed to remain where they are, since “clearing encampments can cause people to disperse throughout
   the community,” which “increases the potential for infectious disease spread.”


   Councilman Joe Buscaino, who put forward the proposal to ramp up cleanups, argued that the city has been
   misinterpreting such guidance because the comprehensive cleanups require people only to leave temporarily. During
   the meeting, the councilman displayed photos of large objects and clutter that he said were left behind after “spot
   cleaning.”


   “This is clearly junk, plain and simple,” Buscaino said, arguing that debris could house rats or lead to fires. He later
   added, “All I’m asking is to simply clean up our streets. Why is that not acceptable?”

                                                                       ADVERTISEMENT




   At one point, Buscaino compared the cleanups to street sweeping, which requires people to move their cars so that
   “effective cleaning” can occur. Another councilman countered that there was a big difference.


   “It’s the difference between cars and people,” Bonin said.


   Buscaino also attributed the pileup on city streets to an April court decision that blocks the city from seizing and
   destroying bulky items such as mattresses based solely on their size. That preliminary injunction still allows such
   items to be removed in other circumstances, however, such as when they are blocking the sidewalk or threaten public
   health.


   The bridge housing sites are supposed to provide interim shelter for homeless people while they await permanent
   homes. Among those pushing for the cleanups are Venice residents who have complained about encampments
   around one site.

                                                                       ADVERTISEMENT




   “The trash is overwhelming now. It’s sad and disgusting,” Venice resident and neighborhood council member
   Soledad Ursua said. “We’re going to end up with the bubonic plague.”


https://www.latimes.com/california/story/2020-07-29/la-to-resume-major-cleanups-near-shelters-critics-say-it-puts-homeless-people-at-risk   3/9
8/13/2020
        Case 2:19-cv-06182-DSF-PLA  L.A. votes to resume major cleanups
                                                   Document       82-8 near homeless
                                                                         Filed       shelters - Los
                                                                                08/18/20            Angeles
                                                                                                 Page       Times
                                                                                                         5 of  10 Page ID
                                                              #:2481
   Another Venice resident, Christina Tullock, said there had been “a lot of broken promises to both the housed and the
   unhoused” about how the site would operate. Tullock said “things aren’t being managed” as the city had pledged.


   Shayla Myers, an attorney with the Legal Aid Foundation of Los Angeles, said it was a promise the city never should
   have made. “It is a waste of resources to do comprehensive cleanups based on these zones, rather than need, in the
   interest of placating the community,” Myers said.


   Many residents and activists phoned into the meeting to oppose the decision, arguing that such cleanups displace
   and harass homeless people and end up trashing crucial belongings, putting people at greater risk during the
   pandemic. The existing shelters do not have enough room for all of the unhoused people on nearby streets, they
   pointed out.

                                                                       ADVERTISEMENT




   The goal is to “erase people off the streets at the behest of NIMBYs who can only tolerate small shelters in their
   neighborhoods if the city can guarantee the remaining unhoused people will be pushed out of sight,” said Miguel
   Camnitzer of the activist group Street Watch L.A., who lives downtown near one of the shelter sites.


   The Echo Park Neighborhood Council also formally opposed the move, arguing that “displacing people who are
   simply trying to survive nearby and who do not have a bed available to them does nothing to solve the underlying
   issues and, in fact, actually worsens them.” It also criticized spending on police overtime around bridge housing sites.


   L.A. had planned to spend $8.6 million to ensure round-the-clock policing around the shelter sites, but budget
   reductions have changed those plans, LAPD Chief Michel Moore said at a news conference this week.


   “Frankly the city just simply does not have that money to provide this department” and “we don’t think that’s the
   best use of overtime,” Moore said.

                                                                       ADVERTISEMENT




   Ahead of Wednesday’s vote, Blumenfield sought unsuccessfully to tie resuming comprehensive cleanups to entering
   the next phase of reopening the economy during the pandemic. That motion failed.


   Councilman Mitch O’Farrell, in turn, amended the plan to include a report from city staffers on ensuring that the
   resumed cleanups include outreach and follow CDC guidelines, which he said would allow homeless people who say
   they are isolating themselves to avoid COVID-19 to be left alone during cleanups.




    CALIFORNIA




https://www.latimes.com/california/story/2020-07-29/la-to-resume-major-cleanups-near-shelters-critics-say-it-puts-homeless-people-at-risk   4/9
8/13/2020                       L.A. votes to resume
            Case 2:19-cv-06182-DSF-PLA               major cleanups
                                               Document       82-8 near homeless
                                                                     Filed       shelters - Los
                                                                            08/18/20            Angeles
                                                                                             Page       Times
                                                                                                     6 of  10 Page ID
                                             The stories #:2482
                                                           shaping California
                                      Get up to speed with our Essential California newsletter, sent six days a week.



     Enter Email Address


                                                                         SIGN ME UP

   You may occasionally receive promotional content from the Los Angeles Times.




                                     Emily Alpert Reyes

                           Twitter      Instagram     Email       Facebook



                        Emily Alpert Reyes covers City Hall for the Los Angeles Times.


   SUBSCRIBERS ARE READING


                                     SPORTS

                                     Plaschke: I had COVID-19, and these are the things nobody tells you




                                     HOUSING & HOMELESSNESS

                                     L.A. rent is falling, with some big drops in luxury buildings




                                     CALIFORNIA

                                     With Kamala Harris as Biden’s VP pick, Newsom has a chance to appoint history-making senator




                                     OPINION

                                     Letters to the Editor: Why Kamala Harris is Donald Trump’s worst nightmare




https://www.latimes.com/california/story/2020-07-29/la-to-resume-major-cleanups-near-shelters-critics-say-it-puts-homeless-people-at-risk   5/9
8/13/2020                       L.A. votes to resume
            Case 2:19-cv-06182-DSF-PLA               major cleanups
                                               Document       82-8 near homeless
                                                                     Filed       shelters - Los
                                                                            08/18/20            Angeles
                                                                                             Page       Times
                                                                                                     7 of  10 Page ID
                                                          #:2483




    Around the Web                                                                                                                          Ads by Revcontent




     3 Ways Your Cat Asks for               These Twins Were Named                 25 States Where                        4 Worst Blood Pressure
     Help                                   "Most Beautiful in the                 Americans Don't Want To                Drugs
     DR. MARTY                              World," Wait Till You See              Live Anymore                           SIMPLE BLOOD PRESSURE FIX
                                            Them Now                               MONEYWISE.COM
                                            POST FUN




     Mom Has No Idea Why                                                                                                  Costco Workers Reveal 14
     Vacation Photo Went Viral,                                                                                           Things They'd Never Buy
     then She Sees the                                                                                                    BETTERBE
     Background
     POST FUN




   CORONAVIRUS



   Plaschke: I had COVID-19, and these are the things nobody tells you



   Beyond basketball, life in NBA’s anti-coronavirus ‘bubble’ tests players in many ways



   As COVID-19 cases surge, patients are dying at a lower rate. Here’s why



   What we are wondering: Updates, goals, links, numbers and distractions (free)



   California’s migrant farmworkers face evictions with no safety net amid pandemic




https://www.latimes.com/california/story/2020-07-29/la-to-resume-major-cleanups-near-shelters-critics-say-it-puts-homeless-people-at-risk                       6/9
8/13/2020                       L.A. votes to resume
            Case 2:19-cv-06182-DSF-PLA               major cleanups
                                               Document       82-8 near homeless
                                                                     Filed       shelters - Los
                                                                            08/18/20            Angeles
                                                                                             Page       Times
                                                                                                     8 of  10 Page ID
                                                          #:2484



   Copyright © 2020, Los Angeles Times | Terms of Service | Privacy Policy | CA Notice of Collection | Do Not Sell My Info




https://www.latimes.com/california/story/2020-07-29/la-to-resume-major-cleanups-near-shelters-critics-say-it-puts-homeless-people-at-risk   9/9
8/13/2020                    L.A. votes to resume
         Case 2:19-cv-06182-DSF-PLA               major cleanups
                                            Document       82-8 near homeless
                                                                  Filed       shelters - Los
                                                                         08/18/20            Angeles
                                                                                          Page       Times
                                                                                                  9 of  10 Page ID
   Cases statewide »                                   #:2485

                                  594,762                                                                     10,813
                                        confirmed                                                                deaths


   As of August 13, 9:23 a.m. Pacific




                                                        EARN POINTS TOWARDS
                                                           COMPLIMENTARY
                                                        MAINTENANCE THROUGH
                                                        FORDPASS REWARDS. ™ *




                                                                   2020 ESCAPE




                                                                     *Claim & oﬀer disclosure


   LATEST CALIFORNIA


   CALIFORNIA

   Team is researching at-home coronavirus testing, Garcetti says
   25 minutes ago




   CALIFORNIA

   Suspected leader of MS-13 in the U.S. is quietly taken into custody by FBI
   1 hour ago




   CALIFORNIA

   Villanueva to terminate or suspend 26 people involved in o -duty Banditos ﬁght
   1 hour ago




   CALIFORNIA

   California on the cusp of reining in COVID-19 surge, data show
   2 hours ago




https://www.latimes.com/california/story/2020-07-29/la-to-resume-major-cleanups-near-shelters-critics-say-it-puts-homeless-people-at-risk   7/9
8/13/2020                        L.A. votes to Document
            Case 2:19-cv-06182-DSF-PLA         resume major cleanups
                                                              82-8 near homeless
                                                                     Filed       shelters - Los
                                                                           08/18/20         PageAngeles
                                                                                                    10Times
                                                                                                        of 10 Page ID
   CALIFORNIA
                                                           #:2486
   South L.A. resident dies from West Nile virus, ﬁrst L.A. County victim this year
   Aug. 13, 2020




                                                                     2020 ESCAPE




                                                                      *Claim & oﬀer disclosure




                                                    Get our free Coronavirus Today newsletter
                         Sign up for the latest news, best stories and what they mean for you, plus answers to your questions.



     Enter Email Address


                                                                          SIGN ME UP

   You may occasionally receive promotional content from the Los Angeles Times.




                                                                          ADVERTISEMENT




   Subscribe for unlimited access

   Follow Us
https://www.latimes.com/california/story/2020-07-29/la-to-resume-major-cleanups-near-shelters-critics-say-it-puts-homeless-people-at-risk   8/9
